Case 4:20-cv-00284-RAS-CAN Document 16 Filed 09/01/21 Page 1 of 1 PageID #: 654




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  TERESA VIDAL-McKINZIE                            §
                                                   §   Civil Action No. 4:20-CV-284
  v.                                               §   (Judge Schell/Judge Nowak)
                                                   §
  COMMISSIONER, SSA                                §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On August 6, 2021, the report of the Magistrate Judge (Dkt. #15) was entered containing proposed

 findings of fact and recommendations that the final decision of the Commissioner of Social

 Security Administration be remanded.

        Having received the report of the Magistrate Judge, and no objections thereto having been

 timely filed, the court is of the opinion that the findings and conclusions of the Magistrate Judge

 are correct and adopts the same as the findings and conclusions of the court.

        It is therefore ORDERED that the decision of the Commissioner is REMANDED for

 further review.

        IT IS SO ORDERED.


             .     SIGNED this the 1st day of September, 2021.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
